Exhibit 10.1

 

SALE AND PURCHASE AGREEMENT

ROWAN-MIDLAND

 

THIS AGREEMENT CONTAINS PROVISIONS RELATIVE TO INDEMNITY,

RELEASE OF LIABILITY AND ALLOCATION OR RISK

 

This Sale and Purchase Agreement (the “Agreement”) is dated effective as of the
19th day of October, 2005 (the “Effective Date”) and is by and between
Rowandrill, Inc., a corporation organized under the laws of Texas, located at
2800 Post Oak Blvd., Suite 5450, Houston, Texas 77056 (hereinafter “Seller”),
and ATP Oil & Gas Corporation, a corporation organized under the laws of Texas,
located at 4600 Post Oak Place, Suite 230, Houston, Texas 77027 (hereinafter
“Buyer”).

 

Seller has today agreed to sell and Buyer has today agreed to buy the following
semi-submersible drilling unit:

 

Name: ROWAN-MIDLAND

Classification Society: ABS

Vessel Type: Semi-submersible

Flag: USA

Official Number: 575567

 

hereinafter called the “Drilling Unit” (as such term is more specifically
defined herein) on the following terms and conditions:

 

1. DEFINITIONS

 

In this Agreement, unless otherwise provided, the following terms shall have the
respective meanings set forth below (such definitions to be equally applicable
to both the singular and plural forms of the terms defined):

 

(a) ABS: means the American Bureau of Shipping and any successor thereto.

 

(b) Ancillary Items: means any and all materials, equipment, tools, components,
spare parts and equipment on board the Drilling Unit as of the Closing Date,
excluding for the avoidance of doubt the Excluded Drilling Equipment and the
Software (except as provided in Section 6.3), but including without limitation,
HVAC equipment; the Computer Equipment, office equipment; galley equipment
(excluding galley equipment owned by the third party caterer); televisions sets;
radio, navigational and other communications equipment (excluding communications
equipment owned by a third party); and recreation room equipment.

 

(c) Business Day: means a day on which banks are open for business in Houston,
Texas and New York, New York.

 

(d) Buyer’s Liens: means liens, pledges, charges, leases, rights, security
interests, claims, encumbrances, mortgages and debts of any nature whatsoever on
the Vessel incurred by Buyer or its agents, representatives or contractors
during the Interim Period or pursuant to operations under the Drilling Contract.

 

1



--------------------------------------------------------------------------------

(e) Certificate of Acceptance: means the Protocol of Delivery and Acceptance in
the form of Exhibit E to be delivered on the Final Payment Date in respect of
the Vessel.

 

(f) Charter Agreement: has the meaning set out in Section 4.2 of this Agreement.

 

(g) Claim(s): means any and all liens, encumbrances, mortgages, debts,
liabilities, obligations, losses, damages, penalties, interest, claims, actions,
suits, legal proceedings, expenses (including reasonable legal fees) and
disbursements arising from or in connection with damage to property and
environmental and pollution claims, and/or injury to, disease or death of
persons, or any other type of damage or loss.

 

(h) Closing: has the meaning set out in Section 4.1 of this Agreement.

 

(i) Closing Date: has the meaning set out in Section 4.1 of this Agreement.

 

(j) Computer Equipment: means the computer equipment on board the Drilling Unit
as of the Closing Date, but excluding the Software.

 

(k) Delivery Location: has the meaning set out in Section 5.1 of this Agreement.

 

(l) Drilling Contract: means that certain Offshore Floating Production Unit and
Daywork Drilling Contract, Mississippi Canyon 711, Offshore Gulf of Mexico dated
the 26th day of October, 2004 between ATP Oil & Gas Corporation as “Operator”
and Rowandrill, Inc. as “Contractor”.

 

(m) Drilling Unit: means the ROWAN-MIDLAND, as described above in the preamble
of this Agreement.

 

(n) Excluded Drilling Equipment: means equipment, and related spares and parts,
removed from the Drilling Unit, as listed on Exhibit B attached hereto, in
accordance with Section 6.

 

(o) Final Payment Date: has the meaning set out in Section 4.4 of this
Agreement.

 

(p) FOI: means floating offshore installation.

 

(q) Gross Purchase Price: has the meaning set out in Section 3.1 of this
Agreement.

 

(r) Insurance: means hull and machinery insurance (including removal of
wreck/debris and collision liability) that Buyer is required to maintain on the
Vessel pursuant to the Charter Agreement.

 

(s) Interim Payment(s): has the meaning set out in Section 4.3 of this
Agreement.

 

(t) Interim Period: means the period of time between the Closing Date and the
Final Payment Date.

 

2



--------------------------------------------------------------------------------

(u) Marine Services Agreement: has the meaning set out in Section 4.2 of this
Agreement.

 

(v) MODU: means mobile offshore drilling unit.

 

(w) Net Purchase Price: has the meaning set out in Section 3.1 of this
Agreement.

 

(x) Permitted Assignee: has the meaning set out in Section 12 of this Agreement.

 

(y) Performance Deposit: has the meaning set out in Section 3.1(b) of this
Agreement.

 

(z) Person: means any individual, corporation, a partnership of any type,
estate, joint venture, association, joint-stock company, limited liability
company or other entity of any nature whatsoever or government or any agency or
political subdivision thereof.

 

(aa) Records: means all documentation, files and records, in any form or media,
related to construction, ownership, operation and/or maintenance of the Vessel
in possession of Seller or its affiliates or to which Seller or its affiliates
have access, including without limitation, all the drawings of the Drilling
Unit; all operating/maintenance manuals and records; licenses, certifications,
and all logbooks, classification and inspection records; and as-built drawings,
both original and those reflecting any modifications; but excluding information
or records consisting of contracts, internal memoranda and correspondence with
customers and daily maintenance and operations records.

 

(bb) Software: means software programs installed on the Computer Equipment,
including but not limited to Microsoft Windows XP Professional and Office
Professional and several programs developed by Seller such as the Personnel on
Board Program, the Roster Program and the Safety Training Observation Program.

 

(cc) Vessel: means the Drilling Unit, and all Ancillary Items, including without
limitation, the equipment described on Exhibit A, but excluding the Excluded
Drilling Equipment and Software.

 

2. AGREEMENT TO SELL AND AGREEMENT TO BUY

 

Seller hereby agrees to sell the Vessel to Buyer and Buyer hereby agrees to
purchase the Vessel from Seller subject to and on the terms and conditions set
out in this Agreement.

 

3. PURCHASE PRICE

 

3.1 (a) The purchase price for the Vessel is SIXTY MILLION US DOLLARS
($60,000,000) (the “Gross Purchase Price”). The Gross Purchase Price shall be
subject to reduction as provided for in Section 3.2 of this Agreement to
determine the net purchase price (the “Net Purchase Price”), which shall be the
amount to be paid by

 

3



--------------------------------------------------------------------------------

Buyer to Seller on the Final Payment Date. Ancillary Items (other than with
respect to the Excluded Drilling Equipment and the Software) are included in the
sale of the Vessel and no amounts over and above the Net Purchase Price as
calculated herein shall be paid by Buyer to Seller on the Final Payment Date (as
defined below) to acquire the Vessel; provided that on the Final Payment Date
Buyer shall pay Seller, in addition to the Net Purchase Price, all undisputed
amounts owed (if any) Seller under the Charter Agreement and the Marine Services
Agreement.

 

(b) Upon execution of this Agreement, Buyer shall pay to Seller TEN MILLION US
DOLLARS ($10,000,000) as a deposit on the Gross Purchase Price (the “Performance
Deposit”), which is nonrefundable except as provided in Section 4.8 or
Section 13.1.

 

(c) Upon execution of this Agreement and in addition to the Performance Deposit,
Buyer shall pay Seller for fuel on board the Vessel as of the start of the
Drilling Contract on August 3, 2005. As of August 3, 2005, the fuel on board the
Vessel amounted to 78,876 gallons of diesel fuel at an assumed price of $1.7952
per gallon. As a result, Buyer will pay Seller $141,598.20. This amount shall
not reduce or otherwise impact the Gross Purchase Price or the Net Purchase
Price.

 

(d) Upon execution of this Agreement and in addition to the Performance Deposit,
Buyer shall pay to Seller the amount of $120,715.20 for placement of the
insurance as specified in Section 6(l) of the Charter Agreement. This amount
shall not reduce the Gross Purchase Price or the Net Purchase Price.

 

3.2 In determining the Net Purchase Price, there shall be deducted from the
Gross Purchase Price the aggregate amount of all Interim Payments made by Buyer
pursuant to Section 4.3, the amount of the Performance Deposit, and the amount
of any insurance proceeds paid to Seller for damage or loss of the Vessel
pursuant to Article 6(c)(2)(B) of the Charter Agreement. The parties acknowledge
and agree that the Gross Purchase Price is all inclusive and no taxes, fees,
charges, duties or amounts of any other nature are applicable to the sale of the
Vessel; provided that to the extent that any such taxes, fees, charges, duties
or other amounts are by law payable by Buyer or are owed in connection with the
sale of the Vessel, such amounts shall be in addition to the Gross Purchase
Price and shall be paid by Buyer. For the avoidance of doubt, Buyer agrees that
if the Vessel is not located beyond state territorial waters in the U.S. Gulf of
Mexico on the Final Payment Date, Buyer shall pay any resulting sales tax.
Seller agrees to cooperate with Buyer to take any reasonable steps that might
minimize any sales tax that might be due with respect to this transaction.

 

4. CLOSING/PAYMENT TERMS & DOCUMENTATION

 

4.1 The sale and purchase of the Vessel upon the terms and conditions of this
Agreement, and the other transactions contemplated by this Agreement, shall be
consummated at a closing (the “Closing”) to take place at the Houston, Texas
offices of Buyer (or such other location as may be mutually agreed) at 1:00 p.m.
(local time) on or before October 19, 2005, provided that all of the conditions
specified in this Agreement have been satisfied or waived, or at such other
place, date and time as may be mutually agreed between the parties. The date and
time on which the Closing occurs and the transaction contemplated by this
Agreement becomes effective is referred to in this Agreement as the “Closing
Date”.

 

4



--------------------------------------------------------------------------------

4.2 On the Closing Date, concurrently with execution of this Agreement, the
following shall occur:

 

(a) the parties will enter into the Marine Services Agreement in the form
attached hereto as Exhibit C (the “Marine Services Agreement”) and the Demise
Charter Agreement in the form attached hereto as Exhibit D (the “Charter
Agreement”).

 

(b) Seller shall deliver to Buyer an invoice for the first Interim Payment due
pursuant to Section 4.3 of this Agreement;

 

(c) Seller shall deliver to Buyer a credit invoice reflecting the partial
cancellation of Seller’s invoice #926638 dated September 15, 2005 in the amount
of $1,275,000 with the credit invoice in the amount of $750,000;

 

(d) Seller shall deliver copies of the Records to Buyer and/or produce such
Records for Buyer’s inspection prior to Closing (Buyer hereby acknowledges
receipt of the Records);

 

(e) Seller shall deliver a certification of ownership (CG-1330) from the
National Vessel Documentation Center of the U.S. Coast Guard (issued within 120
hours prior to the Closing Date) or other equivalent documentation showing that
the Drilling Unit is at the time of Closing owned by Seller free and clear of
all registered mortgages and encumbrances;

 

(f) Seller shall deliver a certificate of confirmation of class showing that the
Drilling Unit is in class (such certificate to be issued within 120 hours prior
to the Closing Date) and other classification certificates of the Drilling Unit
showing that such class certificates are valid and unextended and any other
class certificates required in order for Buyer to register the Drilling Unit in
its name under the U.S. flag; and

 

(g) Seller shall deliver such other documentation as Buyer may reasonably
request or as may be needed to effectuate the Closing.

 

(h) Buyer shall pay to Seller by wire transfer to Seller’s account (as shown in
Section 4.3 below) the amounts set forth in Sections 3.1(b)-(d) above.

 

4.3 During the Interim Period, Buyer shall pay to Seller the amount of USD
$1,050,000 per month (individually, an “Interim Payment” and collectively, the
“Interim Payments”) pursuant to the Charter Agreement, and each such Interim
Payment (including the pro-rated portion of any such payment made prior to
Closing under the Drilling Contract, but pro-rated to apply to this Agreement as
described below) shall be deducted from and credited against the Gross Purchase
Price. At the time of the Closing, Buyer will have made a payment in accordance
with Section 806 of the Drilling Contract for the monthly advance payment
required in Section 806 for the month in which Closing occurs. That payment will
be pro-rated so as to apply the pro-rated amount for the period of time prior to
the Closing to the Drilling Contract and to apply the pro-rated amount on and
after the Closing Date to this Agreement. Thereafter, the first Interim Payment
shall be due and payable on the first Business Day of the month following the
Closing Date based upon Seller’s invoice provided at Closing. Subsequent Interim
Payments shall be due and payable on the first Business Day of each succeeding
month during the Interim Period, as invoiced by Seller. Buyer shall pay the
Interim Payments by wire transfer to Seller’s account at Citibank, N.A., ABA
No. 021000089, Account No. 0006-9454.

 

5



--------------------------------------------------------------------------------

4.4 The Net Purchase Price shall be due and payable from Buyer to Seller on
January 31, 2007; provided that Buyer shall have the right, in Buyer’s sole
discretion and without penalty of any kind, to pay the Net Purchase Price at any
time prior to January 31, 2007, upon 30 day’s prior written notice to Seller,
and the date on which the Net Purchase Price is paid shall be referred to in
this Agreement as the “Final Payment Date.” Subject to Section 3.2, payment of
the Net Purchase Price to Seller by Buyer shall constitute a full and complete
discharge of any obligation of Buyer with respect to the payment of any amounts
constituting the Gross Purchase Price or the Net Purchase Price. Simultaneously
with payment of the Net Purchase Price, title to the Vessel shall pass to Buyer
and Seller shall deliver the documentation and other items provided for in
Section 10.

 

4.5 At least 30 days prior to the Final Payment Date, Buyer shall provide to
Seller the Buyer’s estimate as to the amount of the Net Purchase Price to be
paid on the Final Payment Date, as well as any amount owed (if any) to Seller
under the Charter Agreement or the Marine Services Agreement. Such estimate
shall take into account all Interim Payments expected to be paid prior to the
Final Payment Date to be subtracted from the Gross Purchase Price. Within 10
days of receipt of such estimate, Seller shall advise Buyer of its agreement
with such estimate or if not in agreement, Seller shall advise specifically the
items of such estimate with which Seller is not in agreement. Buyer may, at its
sole discretion, pay the amount which Seller calculates as the Net Purchase
Price and receive immediately title to the Vessel without waiving its objections
or the rights to recovery with respect to Seller’s calculation of the Net
Purchase Price. As to any disagreement regarding the Net Purchase Price, the
parties shall promptly enter into discussions to attempt to resolve any
differences. The parties acknowledge that Buyer will be providing only an
estimate of the Net Purchase Price and the Net Purchase Price shall be
calculated with reference to the actual amounts to be deducted from the Gross
Purchase Price as determined in accordance with the provisions of this
Agreement.

 

4.6 If Buyer refuses or is unable for any reason (including failure to obtain
financing) to pay the Net Purchase Price in accordance with the terms of this
Agreement, other than due to an exercise of Buyer’s rights under Article 13,
Seller shall be entitled to exercise either of the following remedies:

 

(a) It is specifically agreed that due to the unique nature and use of the
Vessel as an FOI and the irreparable damages both parties agree that Seller will
suffer should Buyer fail to perform its obligations under this Agreement, Seller
may in its sole and exclusive discretion exercise all remedies available to it
at law or in equity for any failure by Buyer to consummate the sale of the
Vessel in accordance with the terms of this Agreement. Accordingly, Buyer agrees
that specific performance and injunctive relief, alone or in combination, are
appropriate remedies for any breach of this Agreement by Buyer in connection
with Buyer’s obligation to consummate the sale of the Vessel as provided in this
Agreement and that Seller may obtain specific performance or injunctive relief
without proof of actual damages or the posting of a bond and any court of
competent jurisdiction is specifically authorized to order specific performance,
grant injunctive relief or any other remedy necessary or appropriate to
consummate the transaction contemplated by this Agreement. The granting of
specific performance, injunctive relief or any other remedy shall be without
prejudice to any other claim or remedy Seller may have for Buyer’s breach of
this Agreement.

 

6



--------------------------------------------------------------------------------

(b) Alternatively, Seller may in its sole discretion (1) retain the Performance
Deposit and all Interim Payments made by Buyer to Seller as agreed liquidated
damages and not as a penalty, (2) retain title to the Vessel without any further
obligation to Buyer, and (3) terminate the Charter Agreement and Marine Services
Agreement. In such case Seller shall have no further recourse of any nature
whatsoever against Buyer. Buyer and Seller hereby acknowledge and agree that
Seller would be damaged by such breach of this Agreement by Buyer, that it would
be extremely difficult to ascertain the actual damages incurred by Seller
resulting from such breach, and that such liquidated damages specified in this
Section 4.6(b) are a fair and reasonable estimate of the damages.

 

(c) Regardless of which remedy Seller exercises, Buyer shall deliver to Seller
copies of all then existing drawings and documentation relating to Buyer’s
conversion of the Vessel to an FOI that have not previously been provided to
Seller. Notwithstanding such delivery, such documents shall remain the property
of Buyer.

 

4.7 It is specifically agreed that due to the unique nature and use of the
Vessel as an FOI and the irreparable damages that both Parties agree that Buyer
will suffer should Seller fail to perform its obligations under this Agreement,
Buyer shall be entitled to all remedies available to it at law and in equity for
any breach by Seller of Seller’s obligation to transfer title to the Vessel to
Buyer in accordance with the provisions of this Agreement. Accordingly, Seller
agrees that specific performance and injunctive relief, alone or in combination,
are appropriate remedies for any breach of this Agreement by Seller in
connection with Seller’s obligation to transfer title to Buyer as provided for
in this Agreement and that Buyer may obtain specific performance or injunctive
relief without proof of actual damages or the posting of a bond and any court of
competent jurisdiction is specifically authorized to order specific performance,
grant injunctive relief or any other remedy necessary or appropriate to carry
out the transfer of the Vessel as contemplated by this Agreement. The granting
of specific performance, injunctive relief or any other remedy shall be without
prejudice to any other claim or remedy Buyer may have for Seller’s breach of
this Agreement.

 

4.8 Alternatively to Section 4.7, if Seller refuses, or is unable for any
reason, to execute the bill of sale and transfer title to the Vessel to Buyer
upon Buyer’s tender of the Net Purchase Price to Seller, then Buyer shall have
(i) the right to receive a refund of the Performance Deposit (but not the
Interim Payments) and (ii) the option to terminate this Agreement and continue
to operate under the Charter Agreement for the duration of Buyer’s operations in
the Mississippi Canyon Block area subject to renegotiation of the rates for
operations after January 31, 2009.

 

4.9 Prior to and following the Closing, Seller shall make a reasonable number of
its personnel available to Buyer to respond to questions or provide information
with respect to the Vessel as may be reasonably necessary to assist in the
transition of possession of the Vessel to Buyer.

 

4.10 In the event that Seller determines that, as a result of the Vessel’s
operations following the Closing Date in state waters, a tax payment is due to a
taxing authority or receives an assessment of tax from a taxing authority,
Seller will notify Buyer of such tax and Buyer will be responsible for the
payment of such tax.

 

5. DELIVERY LOCATION/CONDITION OF VESSEL

 

5.1 On the Closing Date, pursuant to the Charter Agreement, Seller shall turn

 

7



--------------------------------------------------------------------------------

over possession of the Vessel to Buyer or Buyer’s designated representative (it
being understood that such designated representative may be Seller or an
affiliate thereof pursuant to the Marine Services Agreement). Delivery of the
Vessel shall be at the then current location of the Vessel or the various
components thereof, or such other location as may be mutually agreed (the
“Delivery Location”).

 

5.2 As of the Closing Date, the Drilling Unit is under construction pursuant to
the Drilling Contract for conversion of the Drilling Unit from a MODU to a FOI.
Following the Closing Date, Seller acknowledges and agrees that Buyer shall have
the right to continue to modify the Drilling Unit for use as an FOI. Buyer
hereby acknowledges that in the event the Drilling Unit has any outstanding
recommendations from ABS for repairs or maintenance and/or outstanding surveys,
Buyer hereby accepts the Drilling Unit with such outstanding recommendations
and/or outstanding surveys, and Seller is not obligated to take any action
regarding such outstanding recommendations and/or outstanding surveys. At
Closing, Seller shall deliver the Vessel to Buyer under the Charter Agreement
“as is, where is, with all faults and defects” at the Delivery Location. The
Vessel shall have valid documentation as required by the ABS and the United
States Coast Guard, as applicable. This sale does not include any shipyard
modification services and Buyer assumes full responsibility for such.

 

5.3 NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, THE SALE OF THE
VESSEL PURSUANT TO THIS AGREEMENT IS AS IS, WHERE IS AND WITH ALL FAULTS AND
DEFECTS, PATENT, LATENT OR OTHERWISE. SELLER MAKES NO GUARANTY, WARRANTY OR
REPRESENTATION, EXPRESS OR IMPLIED, BY OPERATION OF LAW OR OTHERWISE, AS TO THE
QUALITY, SERVICEABILITY, MERCHANTABILITY OR CONDITION OF THE VESSEL, OR ITS
FITNESS FOR ANY PARTICULAR USE OR PURPOSE. BUYER AGREES THAT NO GUARANTY,
WARRANTY OR REPRESENTATION HAS BEEN EXPRESSED OR IMPLIED BY SELLER AND THAT
BUYER, PRIOR TO THE CLOSING DATE, HAS HAD FULL OPPORTUNITY TO INSPECT THE VESSEL
AND UNDERSTANDS THAT SUCH VESSEL IS BEING PURCHASED ON AN “AS IS, WHERE IS, WITH
ALL FAULTS AND DEFECTS” BASIS. SELLER MAKES NO GUARANTY, REPRESENTATION OR
WARRANTY WITH RESPECT TO THE CONVERSION OF THE DRILLING UNIT FROM A MODU TO A
FOI.

 

6. REMOVAL OF EXCLUDED DRILLING EQUIPMENT AND SOFTWARE

 

6.1 Seller shall, at Seller’s cost (except as provided below), remove the
Excluded Drilling Equipment; provided, however, that:

 

(a) removal of such Excluded Drilling Equipment shall not involve cutting or
other modifications of the Vessel that would compromise the structural integrity
of the Vessel, in Buyer’s sole and reasonable opinion;

 

(b) Seller shall repair and/or re-paint any damaged coating resulting from
removal of the Excluded Drilling Equipment to Seller’s existing standards;

 

(c) all reasonable third party costs incurred by Seller to remove the Excluded
Drilling Equipment (i.e., a crane barge to remove the mast) shall be for the
account of Buyer, and Buyer shall pay such costs within thirty (30) days of
receipt of an invoice from Seller properly documenting such third party costs;
and

 

8



--------------------------------------------------------------------------------

(d) if all or any part of the Excluded Drilling Equipment has not been removed
by such time as Buyer is ready to mobilize the Vessel to its intended offshore
location, Seller shall be deemed to have waived its right to remove the Excluded
Drilling Equipment and such remaining equipment shall be included in the sale
and purchase of the Vessel.

 

6.2 Immediately following the Closing, Seller shall commence removing the
Excluded Drilling Equipment and shall prosecute such operations with due
diligence through to completion. Seller agrees that, to the extent possible,
such equipment shall be removed using equipment at Seller’s yard in Sabine Pass,
Texas.

 

6.3 To the extent that:

 

(a) the Software is licensed from third parties, and Buyer obtains its own
license to such third party Software prior to the termination of the Marine
Services Agreement, or

 

(b) the Software is proprietary to Seller, and Seller and Buyer negotiate a
license or licenses to such proprietary Software prior to the termination of the
Marine Services Agreement, then Seller shall not remove such Software from the
Vessel upon termination of the Marine Services Agreement. Otherwise, Seller
shall remove the Software from the Vessel upon termination of the Marine
Services Agreement.

 

7. WARRANTY OF TITLE; NO LIENS OR ENCUMBRANCES

 

At the time of Closing and on the Final Payment Date, Seller warrants, covenants
and agrees that the Seller is the sole owner of the Vessel, that the Seller has
good and marketable title to the Vessel, and that the Vessel is free and clear
of all liens, encumbrances, mortgages and debts of any nature whatsoever (other
than Buyer’s Liens). Seller covenants that during the Interim Period, Seller
shall not sell, bargain, convey or assign the Vessel, nor permit any lien,
encumbrance, mortgage or debt of any nature to be placed thereon (other than
Buyer’s Liens), such that upon payment of the Net Purchase Price on the Final
Payment Date, Seller shall deliver good and marketable title to the Vessel to
Buyer, free and clear of all liens, encumbrances, mortgages and debts of any
nature whatsoever (other than Buyer’s Liens) and the bill(s) of sale delivered
pursuant to Section 10.1 shall contain such a warranty. If Seller shall breach
the foregoing covenant not to permit any lien, encumbrance, mortgage or debt of
any nature to be placed on the Vessel, it will promptly take such action as
shall be necessary to release or discharge such lien, encumbrance, mortgage or
debt (if such is not being contested in good faith through appropriate
proceedings and there is no risk that Buyer’s right to purchase the Vessel will
be interfered with or interrupted), and if Seller fails to promptly take such
action, Buyer may, but shall have no obligation to, take such action as shall be
necessary to release or discharge the same at Seller’s expense. The warranty
given pursuant to this Section 7 and in the bill(s) of sale shall survive the
Closing and the Final Payment Date.

 

8. INDEMNITY AND LIABILITY

 

8.1 EXCEPT AS PROVIDED IN SECTION 8.3 AND 8.4, SELLER HEREBY AGREES TO RELEASE,
INDEMNIFY, DEFEND AND HOLD BUYER HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS OF
WHATEVER NATURE ARISING OUT OF OR IN CONNECTION WITH:

 

9



--------------------------------------------------------------------------------

(i) THE OPERATIONS, OWNERSHIP, MANNING, CREWING AND USE OF THE VESSEL AND THE
SERVICES PERFORMED BY THE VESSEL TO THE EXTENT THAT THE CLAIM ACCRUED PRIOR TO
THE CLOSING DATE (INCLUDING CLAIMS MADE AGAINST THE VESSEL), EXCLUDING FOR THE
AVOIDANCE OF DOUBT ANY SUCH CLAIMS FOR WHICH BUYER HAS EXPRESSLY AGREED TO
INDEMNIFY SELLER PURSUANT TO THE TERMS OF THE DRILLING CONTRACT FOR MATTERS
ARISING IN CONNECTION WITH OPERATIONS PRIOR TO THE TERMINATION OF THE DRILLING
CONTRACT PURSUANT TO SECTION 15.2 HEREOF; AND

 

(ii) ANY BREACH OF ANY OF THE REPRESENTATIONS OR WARRANTIES MADE BY SELLER IN
SECTION 9 OF THIS AGREEMENT OR ANY BREACH BY SELLER OF ANY OF THE COVENANTS OR
AGREEMENTS SET FORTH IN THIS AGREEMENT.

 

8.2 EXCEPT AS PROVIDED IN SECTION 8.3, BUYER HEREBY AGREES TO RELEASE,
INDEMNIFY, DEFEND AND HOLD SELLER HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS
OF WHATEVER NATURE ARISING OUT OF OR IN CONNECTION WITH:

 

(i) THE OPERATIONS, OWNERSHIP, MANNING, CREWING AND USE OF THE VESSEL AND THE
SERVICES PERFORMED BY THE VESSEL TO THE EXTENT THAT THE CLAIM ACCRUED ON OR
AFTER THE CLOSING DATE (INCLUDING CLAIMS MADE AGAINST THE VESSEL), INCLUDING FOR
THE AVOIDANCE OF DOUBT ANY SUCH CLAIM RELATING TO THE CONDITION OF THE VESSEL
(REGARDLESS OF WHETHER SUCH CONDITION BE PATENT OR LATENT) ON OR AFTER THE
CLOSING DATE, WHICH CONDITION IS ACCEPTED AND ASSUMED BY BUYER PURSUANT TO THE
TERMS OF THIS AGREEMENT; BUT EXCLUDING ANY SUCH CLAIM FOR WHICH SELLER HAS
EXPRESSLY AGREED TO INDEMNIFY BUYER AS “CONTRACTOR” UNDER THE MARINE SERVICES
AGREEMENT OR AS “VESSEL OWNER” UNDER THE CHARTER AGREEMENT.

 

(ii) ANY BREACH OF ANY OF THE REPRESENTATIONS OR WARRANTIES MADE BY BUYER IN
SECTION 9 OF THIS AGREEMENT OR ANY BREACH BY BUYER OF ANY OF THE COVENANTS OR
AGREEMENTS SET FORTH IN THIS AGREEMENT.

 

8.3 SELLER HEREBY AGREES TO RELEASE, INDEMNIFY, DEFEND AND HOLD BUYER HARMLESS
FROM AND AGAINST ANY AND ALL CLAIMS OF WHATEVER NATURE ARISING OUT OF OR IN
CONNECTION WITH REMOVAL OF THE EXCLUDED DRILLING EQUIPMENT, INCLUDING WITHOUT
LIMITATION, DAMAGE TO PROPERTY OF BUYER, BUT EXCLUDING CLAIMS BY BUYER’S
PERSONNEL OR FOR LOSS OR DAMAGE TO THE VESSEL, FOR WHICH BUYER HEREBY AGREES TO
RELEASE, INDEMNIFY, DEFEND AND HOLD SELLER HARMLESS; PROVIDED THAT IF ANY SUCH
CLAIM FOR LOSS OR DAMAGE TO THE VESSEL ACCRUES PRIOR TO THE CLOSING DATE, SELLER
AGREES TO RELEASE, INDEMNIFY, DEFEND AND HOLD BUYER HARMLESS FROM AND AGAINST
SUCH CLAIM.

 

10



--------------------------------------------------------------------------------

8.4 BUYER HEREBY AGREES TO RELEASE, INDEMNIFY, DEFEND AND HOLD SELLER HARMLESS
FROM AND AGAINST ANY AND ALL CLAIMS RELATING TO BUYER’S LIENS.

 

8.5 IF ANY PARTY CLAIMING INDEMNIFICATION (AN “INDEMNIFIED PARTY”) IS SEEKING
INDEMNIFICATION UNDER THIS AGREEMENT WITH RESPECT TO DAMAGES FROM A PARTY OWING
A DUTY OF INDEMNIFICATION HEREUNDER (THE “INDEMNIFYING PARTY”), THE INDEMNIFIED
PARTY MUST GIVE WRITTEN NOTICE OF THE CLAIM TO THE INDEMNIFYING PARTY DESCRIBING
IN REASONABLE DETAIL THE NATURE OF THE CLAIM, AN ESTIMATE OF THE LOSS OR DAMAGES
ATTRIBUTABLE TO THE CLAIM (WHICH ESTIMATE WILL NOT BE CONCLUSIVE OR BINDING) AND
THE BASIS FOR THE INDEMNIFIED PARTY’S REQUEST FOR INDEMNIFICATION HEREUNDER.
UPON RECEIPT OF SUCH NOTICE, THE INDEMNIFYING PARTY SHALL DEFEND, CONTEST OR
OTHERWISE PROTECT THE INDEMNIFIED PARTY AGAINST ANY SUIT, ACTION, INVESTIGATION,
CLAIM OR PROCEEDING (COLLECTIVELY, THE “PROCEEDING’) WITH COUNSEL, REASONABLY
ACCEPTABLE TO THE INDEMNIFIED PARTY, OF THE INDEMNIFYING PARTY’S CHOICE;
PROVIDED, HOWEVER, THAT THE INDEMNIFYING PARTY SHALL NOT MAKE ANY SETTLEMENT OR
COMPROMISE WITHOUT THE PRIOR WRITTEN CONSENT OF THE INDEMNIFIED PARTY, WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD; PROVIDED, FURTHER, THAT THE
INDEMNIFIED PARTY SHALL CONSENT TO ANY SETTLEMENT, COMPROMISE OR DISCHARGE OF
SUCH CLAIM THAT THE INDEMNIFYING PARTY MAY RECOMMEND THAT BY ITS TERMS FULLY
RELEASES, INDEMNIFIES AND HOLDS HARMLESS THE INDEMNIFIED PARTY FROM ANY FURTHER
CLAIMS WITH RESPECT TO THE MATTERS GIVING RISE TO SUCH CLAIM. THE INDEMNIFIED
PARTY SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION, TO PARTICIPATE AT ITS OWN
EXPENSE IN THE DEFENSE OF ANY PROCEEDING USING COUNSEL OF THE INDEMNIFIED
PARTY’S CHOICE AND SHALL IN ANY EVENT COOPERATE WITH AND ASSIST THE INDEMNIFYING
PARTY TO THE EXTENT REASONABLY POSSIBLE INCLUDING MAKING ITS OFFICERS,
DIRECTORS, EMPLOYEES AND BOOKS AND RECORDS AVAILABLE FOR USE IN SUCH PROCEEDING.
IF THE INDEMNIFYING PARTY FAILS TIMELY TO DEFEND, CONTEST OR PROTECT AGAINST
SUCH PROCEEDING, AND, IN ANY EVENT, FAILS TO DELIVER A WRITTEN UNDERTAKING TO
THE INDEMNIFIED PARTY TO DO SO WITHIN 30 CALENDAR DAYS, THE INDEMNIFIED PARTY
SHALL HAVE THE RIGHT TO DO SO, INCLUDING, WITHOUT LIMITATION, THE RIGHT TO MAKE
ANY COMPROMISE, OR SETTLEMENT THEREOF, TO RECOVER ANY COST OR EXPENSE THEREOF
FROM THE INDEMNIFYING PARTY, INCLUDING, WITHOUT LIMITATION, REASONABLE
ATTORNEYS’ FEES, DISBURSEMENTS AND AMOUNTS PAID AS THE RESULT OF SUCH
PROCEEDING.

 

8.6 ALL OF THE INDEMNITIES AND ALLOCATIONS OF RISK

 

11



--------------------------------------------------------------------------------

CONTAINED IN THIS SECTION 8 OR ELSEWHERE IN THIS AGREEMENT SHALL APPLY (TO THE
EXTENT PERMITTED BY LAW) NOTWITHSTANDING THE NEGLIGENCE OF ANY PERSON OR PARTY
(INCLUDING THAT OF THE INDEMNIFIED PARTY) REGARDLESS OF WHETHER SUCH NEGLIGENCE
BE SOLE, JOINT OR CONCURRENT, ACTIVE, PASSIVE, OR GROSS, THE UNSEAWORTHINESS OF
THE VESSEL, THE LOADING OR UNLOADING OF PERSONNEL OR CARGO, PRE-EXISTING
CONDITIONS, DEFECT OR RUIN OF PREMISES (WHETHER SUCH CONDITIONS, DEFECT OR RUIN
BE PATENT OR LATENT), STRICT LIABILITY, LIABILITY IMPOSED BY STATUTE, OR ANY
OTHER BREACH OF OBLIGATION OF ANY PERSON OR ANY OTHER EVENT OR CONDITION OR ANY
OTHER THEORY OF LEGAL LIABILITY. ANY PARTY ENTITLED TO INDEMNITY PURSUANT TO
THIS AGREEMENT SHALL BE ENTITLED TO REASONABLE ATTORNEYS’ FEES INCURRED IN
ASSERTING OR ENFORCING THE INDEMNITIES GRANTED HEREIN, OR AT LAW. AN
INDEMNIFYING PARTY’S OBLIGATIONS IN THIS AGREEMENT TO INDEMNIFY THE OTHER PARTY
SHALL EXTEND TO THE INDEMNIFIED PARTY AND ALSO TO ANY OF SUCH INDEMNIFIED
PARTY’S PARENT, SUBSIDIARY AND AFFILIATED COMPANIES, AND THE OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, OWNERS, SHAREHOLDERS AND INSURERS OF EACH OF THE
FOREGOING.

 

8.7 IN NO EVENT SHALL EITHER SELLER, ON THE ONE HAND, OR BUYER, ON THE OTHER, BE
LIABLE TO THE OTHER FOR SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES SUFFERED BY
THE OTHER PARTY RESULTING FROM OR ARISING OUT OF THIS AGREEMENT, INCLUDING,
WITHOUT LIMITATION, LOSS OF PROFIT, LOST OR DEFERRED PRODUCTION, LOSS OF USE OR
BUSINESS INTERRUPTIONS, HOWEVER SAME MAY BE CAUSED. THE FOREGOING SHALL NOT
AFFECT THE INDEMNITY OBLIGATIONS FOR THIRD PARTY CLAIMS FOR WHICH ONE PARTY MAY
CLAIM INDEMNITY AGAINST THE OTHER PARTY.

 

8.8 THE TERM “ACCRUED,” AS USED IN SECTIONS 8.1(i) AND 8.2(i), SHALL MEAN THE
OCCURRENCE OF THE LAST EVENT GIVING RISE TO A CLAIM.

 

9. REPRESENTATIONS AND WARRANTIES

 

9.1 Mutual Representations and Warranties. By their execution of this Agreement,
Buyer and Seller each represent and warrant that the following statements are
true and accurate as to itself, as of the Closing Date and the Final Payment
Date.

 

(a) Corporate Authority. It is a corporation duly organized and in good standing
under the laws of its state of incorporation, is duly qualified to carry on its
business in the states where the Vessel is located, and has all the requisite
power and authority to enter into and perform this Agreement and this Agreement
represents a valid and binding agreement of it.

 

(b) Requisite Approvals. Upon execution of this Agreement, it will have taken
all necessary actions pursuant to its articles of incorporation, by-laws and
other governing documents to fully authorize (i) the execution and delivery of
this Agreement and any transaction documents related to this Agreement; and
(ii) the consummation of the transaction contemplated by this Agreement.

 

12



--------------------------------------------------------------------------------

(c) Validity of Obligation. This Agreement and all other transaction documents
it is to execute and deliver on or before the Closing Date (i) have been duly
executed by its authorized representatives; (ii) constitute its valid and
legally binding obligations; and (iii) are enforceable against it in accordance
with their respective terms.

 

(d) No Violation of Contractual Restrictions. Its execution, delivery and
performance of this Agreement do not conflict with or violate any agreement or
instrument to which it is a party or by which it is bound, except any
third-party approvals or consents contemplated in this Agreement.

 

(e) No Violation of Other Legal Restrictions. Its execution, delivery and
performance of this Agreement do not violate any law, rule, regulation,
ordinance, judgment, decree or order to which it or the Vessel is subject.

 

(f) Bankruptcy. There are no bankruptcy, reorganization or receivership
proceedings pending, being contemplated by, or to its actual knowledge,
threatened against it.

 

(g) Brokers Fees. It has not incurred any obligation for brokers, finders or
similar fees in connection with this Agreement or the sale of the Vessel for
which the other party would be liable. Each party agrees to release, defend,
indemnify and hold harmless the other party from and against any such broker’s
or finder’s fees or commissions alleged to have been incurred by such party.

 

(h) No Restraining Litigation. There is no action, suit, proceeding, claim or
investigation by any person, entity, administrative agency or governmental body
pending or, to its knowledge, threatened, against it before any court or
governmental agency that seeks substantial damages in connection with, or seeks
to restrain, enjoin, materially impair or prohibit the consummation of all or
part of the transaction contemplated in this Agreement.

 

9.2 Seller’s Representations and Warranties. By its execution of this Agreement,
Seller represents and warrants to Buyer that the following statements are true
and accurate, as of the Closing Date, and the Final Payment Date.

 

(a) Seller is the legal owner of the Vessel, Seller owns the Vessel free and
clear of all liens and encumbrances (other than Buyer’s Liens) and there are no
outstanding agreements or obligations to offer, sell, transfer, assign, lease,
charter or otherwise dispose of any interest in the Vessel other than pursuant
to the Drilling Contract, Charter Agreement, or this Agreement and Seller has
the legal right to sell and deliver the Vessel to Buyer free and clear of all
liens and encumbrances (other than Buyer’s Liens). Upon the sale and delivery to
Buyer of the Vessel on the Final Payment Date, Buyer will acquire good and valid
title to the Vessel free and clear of all liens (other than Buyer’s Liens).

 

(b) Prior to the Drilling Unit undergoing the modifications provided for in the
Drilling Contract, the Drilling Unit was in all respects entitled to operate as
a MODU under the rules and standards of ABS, the United States Coast Guard and
all other applicable governmental and industry organizations, the Drilling Unit
was in

 

13



--------------------------------------------------------------------------------

compliance with all laws, regulations and rules applicable to its operating as a
MODU and the Vessel was at all times operated in full compliance with all
applicable laws, regulations and rules.

 

(c) There is no written demand or lawsuit, nor any compliance order, notice of
probable violation or similar governmental action, pending or threatened before
any court or governmental agency that (i) would result in a material impairment
or loss of title to any part of the Vessel, or substantial impairment of the
value thereof, or (ii) would materially hinder or impede the operation of the
Vessel.

 

(d) The Vessel does not constitute all or substantially all of the assets of
Seller.

 

9.3 Buyer’s Representations and Warranties. By its execution of this Agreement,
Buyer represents and warrants to Seller that the following statements are true
and accurate, as of the Closing Date, and the Final Payment Date.

 

(a) No Buyer’s Liens shall be placed on the Vessel except Permitted Liens (as
defined in the Charter Agreement), other than Buyer’s Liens that are being
contested in good faith through appropriate proceedings.

 

(b) During the Interim Period Buyer will maintain the Insurance in effect.

 

10. FINAL PAYMENT DATE DOCUMENTATION

 

10.1 Concurrently with delivery of the Net Purchase Price, Seller shall deliver
over to Buyer the following:

 

(a) Two (2) bills of sale to the Vessel warranting that Seller is the true,
lawful and only owner of the Vessel and warranting also that the Vessel is being
delivered free and clear of all liens, encumbrances, mortgages and debts
whatsoever affecting any portion or component of the Vessel (other than Buyer’s
Liens), substantially in the form attached hereto as Exhibit F, notarized or
legalized as may be requested by Buyer, which will allow Buyer to register the
Vessel in its name and under the flag of the United States;

 

(b) Certificate of ownership (CG-1330) from the National Vessel Documentation
Center of the U.S. Coast Guard or other equivalent documentation (issued within
120 hours of the Final Payment Date) showing that the Drilling Unit is at the
time of delivery owned by Seller free and clear of all liens, mortgages and
encumbrances (other than Buyer’s Liens);

 

(c) such other documentation as Buyer may reasonably request or as may be needed
to effectuate the transfer of title and have the Vessel registered in Buyer’s
name and show due authorization for the sale of the Vessel, including without
limitation, any governmental or regulatory agency consents to the transfer or
sale.

 

As to any documents that Seller is to supply or execute on the Final Payment
Date, Seller shall make available to Buyer drafts of such documents at least 10
business days before the date scheduled for the Final Payment Date. Seller shall
promptly take or cause to be taken, executed, acknowledged or delivered, all
such further acts, conveyances, documents, assurances and other writings as
Buyer from time to time may reasonably request in order to carry out,
effectuate, document and record the intent and purposes of this Agreement and
the transactions contemplated hereby.

 

14



--------------------------------------------------------------------------------

10.2 On the Final Payment Date, Seller shall deliver over to Buyer all Records
not previously delivered to Buyer hereunder.

 

10.3 Seller shall, on the Final Payment Date, assign to Buyer all warranties or
guarantees of performance or work on the Vessel from any manufacturer, vendor,
shipyard or any other Person (if any) that may exist in connection with the
Vessel or covering work performed on the Vessel and that are assignable.
Subsequent to delivery, Seller shall provide reasonable assistance to Buyer in
connection with any claims Buyer may have under such warranties or guarantees.

 

10.4 To the extent permitted by law, Seller shall, on the Final Payment Date,
assign to Buyer all permits and licenses it may have in connection with the
operation and use of the Vessel so as to enable Buyer to have the Vessel
continue to perform its operations with minimal or no interruption. Seller
agrees to provide reasonable assistance to Buyer prior to and after the Closing
Date in connection with any permits or licenses Buyer may be required to obtain
in order to allow the Vessel to continue its operations. If Seller is required
to maintain such permits and licenses in its name as a result of the obligations
it is undertaking pursuant to the Charter Agreement or the Marine Services
Agreement, then such licenses and permits shall be retained in Seller’s name
until the termination of the Charter Agreement or the Marine Services Agreement,
as the case may be, at which time, to the extent permitted by law, they shall be
assigned to Buyer or Buyer’s designee.

 

10.5 At the time of delivery of title to Buyer on the Final Payment Date, the
parties shall execute and deliver a Certificate of Acceptance substantially in
the form attached hereto as Exhibit E and concurrently therewith, the Charter
Agreement shall terminate and be of no further force and effect (without
prejudice however to any rights or obligations which may, by the terms of that
agreement, survive the termination thereof).

 

10.6 If, on or after the Final Payment Date, Buyer elects to re-flag the
Drilling Unit, Buyer will be responsible for obtaining any consent or approval
required by the United States government, including without limitation, the
approval of the U.S. Maritime Administration, Department of Transportation
(“Marad”), and the United States Coast Guard, Department of Homeland Security
(“Coast Guard”), and the possible requirements of U.S. export license(s)
administered by the U.S. Department of Commerce, and Seller makes no
representation or warranty with respect to whether any such consents or
approvals can be obtained.

 

11. TITLE AND RISK OF LOSS

 

Title to the Vessel shall pass to Buyer on the Final Payment Date,
simultaneously with payment of the Net Purchase Price. To the extent not already
transferred by the Charter Agreement, possession and risk of loss with respect
to the Vessel shall pass to Buyer on the Closing Date. In the event the Vessel
suffers any damage or loss during or after the Interim Period (regardless of
whether such damage or loss amounts to a total loss or constructive total loss
of the Vessel), Buyer shall bear the risk of such damage or loss, and Buyer will
remain obligated to consummate the sale of the Vessel in accordance with the
terms of this Agreement; provided, however, that Buyer’s obligation to pay the
Net Purchase Price shall be reduced commensurate with the amount of any proceeds
of the Insurance paid to Seller for damage to or loss of the Vessel pursuant to
Article 6(c)(2)(B) of the Charter Agreement.

 

15



--------------------------------------------------------------------------------

12. ASSIGNMENT

 

Neither party may assign this Agreement without the prior written consent of the
other party; provided however, that Buyer may assign any or all of its rights
and obligations under this Agreement to any affiliate or subsidiary of Buyer,
whether now existing or hereafter created (any such assignee a “Permitted
Assignee”) and such assignment shall not require the consent of Seller, but the
assigning party shall remain primarily and unconditionally liable for its
obligations hereunder. Any such assignment shall be made expressly subject to
this Agreement, and all agreements entered into contemporaneously herewith,
including the Charter Agreement and the Marine Services Agreement.

 

13. CONDITIONS PRECEDENT

 

13.1 The obligation of Buyer to consummate the purchase of the Vessel as
contemplated by this Agreement, including Closing and payment of the Net
Purchase Price on the Final Payment Date, shall be subject to the satisfaction
(or waiver by Buyer) of the following conditions:

 

(i) that the Drilling Unit has a valid certificate of documentation as required
by the United States Coast Guard as of the Closing Date.

 

(ii) that the Seller has provided all documentation in form and substance
acceptable to Buyer as may be required by this Agreement;

 

(iii) that the parties have entered into the Marine Services Agreement and the
Charter Agreement, which shall go into effect immediately upon Closing; and

 

(iv) All representations and warranties made by Seller herein are true and
correct as of the Closing Date and/or the Final Payment Date (as applicable and
as specified in each such particular representation or warranty);

 

Should any of the above conditions remain outstanding as of the Closing Date or
the Final Payment Date (as applicable), then Buyer shall give Seller notice in
writing of such outstanding condition and Seller shall have a reasonable
opportunity to cure such outstanding condition (but in no event less than 30
days). In the event Seller fails to cure such outstanding condition in a timely
manner, then Buyer shall have the continuing option to terminate this Agreement
at any time thereafter while such condition remains outstanding and upon any
such termination, Buyer shall receive a refund of the Performance Deposit (but
not the Interim Payments) and thereafter have no further liability hereunder.

 

13.2 If, subsequent to Closing, the Federal Trade Commission (“FTC”) or the
Department of Justice (“DOJ”) determines that the exception to the
Hart-Scott-Rodino (“HSR”) Act filing requirement contained in 16 C.F.R.
§802.1(d)(3) (2005) did not apply to the transaction contemplated hereby, and
that a filing is required under the HSR Act, then:

 

  (i) the parties will cooperate to make such filing and to provide such other

 

16



--------------------------------------------------------------------------------

information or documentation as the FTC or DOJ may request as promptly as
possible and in no event later than the date(s) that may be prescribed by the
FTC or DOJ and each party will bear its own expenses relating to such filing;

 

  (ii) Seller and Buyer will share equally any required filing fees; and

 

  (iii) the parties shall perform all other reasonable actions to satisfy the
FTC or DOJ regarding the HSR Act filing requirement.

 

If, following such filings, the FTC or the DOJ files or indicates that it
intends to file an action alleging that the transaction contemplated by this
Agreement violates antitrust laws, then:

 

  (i) this Agreement shall automatically terminate and Buyer will have no
obligation to purchase the Vessel;

 

  (ii) the Charter Agreement will remain in force and effect for the duration of
Buyer’s operations in the Mississippi Canyon Block area, subject to
renegotiation of the rates after January 31, 2009;

 

  (iii) the Marine Services Agreement will remain in force and effect until
terminated in accordance therewith; and

 

  (iv) Seller shall be entitled to retain the Performance Deposit and all
Interim Payments.

 

14. GOVERNING LAW; JURISDICTION

 

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE GENERAL
MARITIME LAW OF THE UNITED STATES BUT TO THE EXTENT SUCH LAW IS INAPPLICABLE,
THEN BY THE LAWS OF THE STATE OF TEXAS, BUT WITHOUT REGARD TO ANY RULES OF
CONFLICT OF LAWS THAT WOULD REQUIRE THE APPLICATION OF LAWS OF A DIFFERENT
JURISDICTION. EACH PARTY HEREBY AGREES TO SUBMIT TO THE EXCLUSIVE JURISDICTION
OF THE STATE AND FEDERAL COURTS (PROVIDED FEDERAL JURISDICTION EXISTS) OF HARRIS
COUNTY, TEXAS FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING
TO THIS AGREEMENT AND EACH PARTY HEREBY WAIVES ANY OBJECTION IT MAY HAVE TO THE
LAYING OF VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH COURT AND WAIVES ANY
RIGHT WHEREBY THEY MIGHT BE ENTITLED TO BRING AN ACTION UNDER THIS AGREEMENT IN
ANOTHER PARISH, COUNTY, STATE OR COUNTRY.

 

15. MISCELLANEOUS

 

15.1 This Agreement may be amended, modified or supplemented at any time by the
parties to this Agreement but only pursuant to an instrument in writing signed
and delivered by both parties to this Agreement. Simultaneous with the execution
of this Agreement, the parties are entering into the Charter Agreement and the
Marine Services Agreement. In the event of any conflict between such agreements,
the order of priority shall be as follows: this Agreement, the Charter
Agreement, the Marine Services Agreement. In the event of a dispute regarding
one or more of such agreements, the parties hereby agree to consolidate all of
their claims on all of the agreements in one proceeding.

 

15.2 This Agreement (including any Exhibits attached hereto) constitutes the

 

17



--------------------------------------------------------------------------------

entire agreement between the parties to this Agreement with respect to the
subject matter of this Agreement and supersedes other prior agreements and
understandings, both written and oral, between the parties to this Agreement
with respect to the subject matter of this Agreement. The Parties expressly
agree that upon Closing, (i) the Drilling Contract shall be superseded in all
respects by this Agreement, the Charter Agreement, and the Marine Services
Agreement, and (ii) the Drilling Contract shall remain in effect up until the
Closing Date but following the Closing Date shall be of no further force and
effect (without prejudice however to any rights or obligations which may, by the
terms of the Drilling Contract, survive the termination thereof).

 

15.3 If any provision of this Agreement is held invalid or unenforceable, all
other provisions will not be affected.

 

15.4 Except as otherwise expressly provided in this Agreement, all notices and
other communications to be given or made under this Agreement shall be in
writing, shall be addressed as specified below and shall either be personally
delivered, sent by courier (with proof of service) or sent by facsimile (with
confirmation of transmittal). Initially, the addresses and facsimile numbers of
the parties to this Agreement are:

 

if to Buyer:

   ATP Oil & Gas Corporation      4600 Post Oak Place, Suite 200      Houston,
Texas 77027      Attention: Leland E. Tate, Chief Operating Officer      Phone:
(713) 622-3311      Fax: (713) 622-5101

if to Seller:

   Rowandrill, Inc.      2800 Post Oak Blvd., Suite 5450      Houston, Texas
77056      Attention: John L. Buvens      Phone: (713) 960-7588      Fax: (713)
960-7658

 

All notices shall be deemed delivered (a) when presented personally at the
receiving party’s address for notices then in effect, (b) if transmitted on a
business day for the receiving party, when transmitted by facsimile to the
receiving party’s facsimile number for notices then in effect and, if
transmitted on a day that is not a business day for the receiving party, on the
first business day following the date transmitted by facsimile to the receiving
party’s facsimile number for notices then in effect or (c) three (3) calendar
days after being delivered to a courier addressed to the receiving party at the
receiving party’s address for notices then in effect. Any party to this
Agreement may by notice change the address or facsimile number, or both, to
which notices and communications are to be sent.

 

15.5 Except as otherwise expressly set forth in this Agreement, all costs and
expenses (including legal and financial advisory fees and expenses) incurred in
connection with, or in anticipation of, this Agreement and the potential
transactions contemplated by this Agreement shall be paid by the person
incurring such expenses.

 

18



--------------------------------------------------------------------------------

15.6 The term “affiliate” shall mean, with respect to a referenced person, any
other person that directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with such referenced
person.

 

15.7 Each of the parties to this Agreement acknowledges that it and its counsel
have reviewed and revised this Agreement and that any rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement.

 

15.8 This Agreement is intended solely for the benefit of the parties to this
Agreement and nothing in this Agreement shall be construed to create any right
in, any duty to, any standard of care with reference to, or any liability to,
any person not a party to this Agreement.

 

15.9 If on any occasion a party to this Agreement does not insist upon the
performance of any term, condition or provision of this Agreement, such
forbearance shall not operate or be construed as an acceptance of any variation
in any term, condition or provision of this Agreement or relinquishment of any
right under this Agreement. No waiver by any party to this Agreement of any
right or of any breach by any other party under this Agreement shall operate or
be construed as a waiver of any other or further right or as a waiver of any
future breach, whether of like or different character or nature.

 

15.10 Neither party shall issue any press release or other publicity concerning
this Agreement or the transactions contemplated under this Agreement without the
prior written consent of the other party to the content and timing of such
disclosure, except as may be required by applicable laws or rules and
regulations of any governmental agency or stock exchange.

 

15.11 This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their successors and Permitted Assignees.

 

15.12 Any exhibits and schedules to this Agreement are hereby incorporated in
this Agreement and made a part of this Agreement for all purposes as if fully
set forth in this Agreement. In the event of any conflict between the exhibits
and schedules and this Agreement, this Agreement shall be controlling.

 

15.13 All of the covenants, agreements, representations and warranties made by
the parties in this Agreement will survive the Closing, the execution and
delivery of the closing documents and other instruments under this Agreement,
and the transfer of title to the Vessel to Buyer.

 

19



--------------------------------------------------------------------------------

15.14 Upon transfer of title to the Vessel to Buyer, Buyer undertakes to change
the name of the Drilling Unit and remove the markings of the Seller. The sale of
the Drilling Unit to Buyer does not include the name ROWAN MIDLAND or any
goodwill associated therewith, and Buyer will rename the ROWAN MIDLAND as soon
as possible after the Final Payment Date. Such new name shall not include the
words “Rowan” or “Midland.” Buyer agrees that it has no rights to the use of the
name “Rowan”.

 

IN WITNESS WHEREOF THE PARTIES HAVE EXECUTED THIS AGREEMENT AS OF THE DAY AND
YEAR FIRST ABOVE WRITTEN.

 

ATP OIL & GAS CORPORATION By:  

/s/ Gerald W. Schlief

--------------------------------------------------------------------------------

Printed Name:   Gerald W. Schlief Title:   Senior Vice President ROWANDRILL,
INC. By:  

/s/ David P. Russell

--------------------------------------------------------------------------------

Printed Name:   David P. Russell Title:   Vice President

 

20



--------------------------------------------------------------------------------

EXHIBIT A

TO

SALE AND PURCHASE AGREEMENT

Between

ATP Oil & Gas Corporation and Rowandrill, Inc.

Dated October 19, 2005

 

THE VESSEL

 

21



--------------------------------------------------------------------------------

EXHIBIT B

TO

SALE AND PURCHASE AGREEMENT

Between

ATP Oil & Gas Corporation and Rowandrill, Inc.

Dated October 19, 2005

 

EXCLUDED DRILLING EQUIPMENT

 

22



--------------------------------------------------------------------------------

EXHIBIT C

TO

SALE AND PURCHASE AGREEMENT

Between

ATP Oil & Gas Corporation and Rowandrill, Inc.

Dated October 19, 2005

 

FORM OF MARINE SERVICES AGREEMENT

 

23



--------------------------------------------------------------------------------

EXHIBIT D

TO

SALE AND PURCHASE AGREEMENT

Between

ATP Oil & Gas Corporation and Rowandrill, Inc.

Dated October 19, 2005

 

FORM OF DEMISE CHARTER AGREEMENT

 

24



--------------------------------------------------------------------------------

EXHIBIT E

TO

SALE AND PURCHASE AGREEMENT

Between

ATP Oil & Gas Corporation and Rowandrill, Inc.

Dated October 19, 2005

 

PROTOCOL OF DELIVERY AND ACCEPTANCE

 

Date:

 

Time:

 

Place:

 

ROWANDRILL, INC. of 2800 Post Oak Boulevard, Suite 5450, Houston, TX 77056-6127,
USA (the “Seller”), delivers to ATP OIL & GAS CORPORATION of 4600 Post Oak
Place, Suite 230, Houston, Texas 77027 (the “Buyer”) the US flag drilling rig
named “ROWAN-MIDLAND” having Official Number (O.N. 575567) (the “Rig”), and the
Buyer accepts delivery of, and the title to and risk of, the Rig on the date and
at the time and place referred to in this Protocol pursuant to the terms and
conditions of a Sale and Purchase Agreement (as amended and supplemented from
time to time) dated October 19, 2005 made between (1) the Seller and (2) the
Buyer.

 

The above said “ROWAN-MIDLAND” drilling rig was physically delivered in
international waters at coordinates Lat.             and Long.             .

 

BUYER ACCEPTS THE RIG AS IS, WHERE IS AND WITH ALL FAULTS OR DEFECTS, PATENT,
LATENT OR OTHERWISE. SELLER MAKES NO GUARANTY, WARRANTY OR REPRESENTATION,
EXPRESS OR IMPLIED, BY OPERATION OF LAW OR OTHERWISE, AS TO THE QUALITY,
SERVICEABILITY, MERCHANTABILITY OR CONDITION OF THE RIG, OR ITS FITNESS FOR ANY
PARTICULAR USE OR PURPOSE.

 

By:  

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

ROWANDRILL, INC   ATP OIL & GAS CORPORATION By:  

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

  Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

  Title:  

 

--------------------------------------------------------------------------------

 

25



--------------------------------------------------------------------------------

EXHIBIT F

TO

SALE AND PURCHASE AGREEMENT

Between

ATP Oil & Gas Corporation and Rowandrill, Inc.

Dated October 19, 2005

 

BILL OF SALE

 

26



--------------------------------------------------------------------------------

DEPARTMENT OF

TRANSPORTATION

U.S. COAST GUARD

CG-1340 (REV. 9-92)

                               BILL OF SALE   
THIS SECTION FOR COAST GUARD USE ONLY

1. VESSEL NAME

 

 

ROWAN-MIDLAND

  

2. OFFICIAL NUMBER

      OR HULL ID NUMBER

 

 

O.N. 575567

    

3. NAME(S) AND ADDRESS(ES) OF SELLERS:

 

Rowandrill, Inc

2800 Post Oak Blvd.

Suite 5450

Houston, Texas 77056

  

 

 

 

 

RECORDED:

 

BOOK:                             PAGE:

 

PORT (IF NOT FILING PORT)

3A. TOTAL INTEREST OWNED (IF LESS THAN 100%)                     %

   DOCUMENTATION OFFICER

4. NAME(S) AND ADDRESS(ES) OF BUYER(S) AND INTEREST TRANSFERRED TO EACH:

 

ATP Oil & Gas Corporation

4600 Post Oak Place

Suite 230

Houston, Texas 77027

4A. TOTAL INTEREST TRANSFERRED (100% UNLESS OTHERWISE SPECIFIED)
                    %

4B. MANNER OF OWNERSHIP. UNLESS OTHERWISE STATED HEREIN, THIS BILL OF SALE
CREATES A TENANCY IN COMMON, WITH EACH TENANT OWNING AN EQUAL UNDIVIDED
INTEREST. CHECK ONLY ONE OF THE FOLLOWING BLOCKS TO SHOW ANOTHER FORM OF
OWNERSHIP.

¨        JOINT TENANCY WITH RIGHT OF SURVIVORSHIP

  

¨        TENANCY BY THE ENTIRETIES

  

¨        COMMUNITY PROPERTY

¨        OTHER (DESCRIBE)

         

5. CONSIDERATION RECEIVED:

 

(ONE DOLLAR AND OTHER VALUABLE CONSIDERATION UNLESS OTHERWISE STATED)

6. I (WE) DO HEREBY SELL TO THE BUYER(S) NAMED ABOVE, THE RIGHT, TITLE AND
INTEREST IDENTIFIED IN BLOCK 4 OF THIS BILL OF SALE, IN THE PROPORTION SPECIFIED
HEREIN.

 

VESSEL IS SOLD FREE AND CLEAR OF ALL LIENS, MORTGAGES, AND OTHER ENCUMBRANCES OF
ANY KIND AND NATURE, EXCEPT AS STATED ON THE REVERSE HEREOF. VESSEL IS SOLD
TOGETHER WITH AN EQUAL INTEREST IN THE MASTS, BOWSPRIT, SAILS, BOATS, ANCHORS,
CABLES, TACKLE, FURNITURE, AND ALL OTHER NECESSARIES THERETO APPERTAINING AND
BELONGING, EXCEPT AS STATED ON THE REVERSE HEREOF.

7. SIGNATURES OF SELLER(S) OR PERSON(S) SIGNING ON BEHALF OF SELLER(S).   

8. DATE SIGNED

 

                    , 200    

9. NAME(S) OF PERSON(S) SIGNING ABOVE, AND LEGAL CAPACITY IN WHICH SIGNED (E.G.,
OWNER, AGENT, TRUSTEE, EXECUTOR) 10. ACKNOWLEDGMENT (TO BE COMPLETED BY NOTARY
PUBLIC OR OTHER OFFICIAL AUTHORIZED BY A LAW OF A STATE OR THE UNITED STATES TO
TAKE OATHS.)

ON ______________________________            THE PERSON(S) NAMED IN SECTION
9                    STATE: __________

                                (DATE)

ABOVE ACKNOWLEDGED EXECUTION OF THE FOREGOING
INSTRUMENT                        COUNTY: __________

IN THEIR STATED CAPACITY(IES) FOR THE PURPOSE THEREIN             

CONTAINED.

NOTARY PUBLIC _________                

MY COMMISSION EXPIRES

 

_____________

(DATE)        

_____

_______

PREVIOUS EDITION OBSOLETE   SN 7530-00-F01-1020

 

27



--------------------------------------------------------------------------------

REVERSE OF CG-1340 (REV. 9-92)

 

(COMPLETE THIS SECTION ONLY IF VESSEL HAS NEVER BEEN DOCUMENTED AND DOES NOT
HAVE A HULL IDENTIFICATION NUMBER.)

VESSEL DATA

 

A. BUILDER

 

C. FORMER NAME(S)

 

 

 

 

B. BUILDER’S HULL NUMBER

 

 

D. FORMER MOTORBOAT NUMBERS

E. FORMER ALIEN REGISTRATIONS
________________________________________________________________

F. DIMENSIONS:    L=    B=    D= G. PERSON FROM WHOM SELLER OBTAINED VESSEL     

    

--------------------------------------------------------------------------------

     SIGNATURE OF SELLER

WARRANTIES/APPURTENANCES/LIMITATIONS/EXCEPTIONS

 

Seller is the true, lawful and only owner of the Vessel. The Vessel is sold and
being delivered free and clear of all liens, encumbrances, mortgages and debts
whatsoever affecting any portion or component of the Vessel (other than Buyer’s
Liens as defined in the Sale and Purchase Agreement between Buyer and Seller
dated October 19, 2005).

 

VESSEL SOLD AS IS, WHERE IS AND WITH ALL FAULTS OR DEFECTS, PATENT, LATENT OR
OTHERWISE. SELLER MAKES NO GUARANTY, WARRANTY OR REPRESENTATION, EXPRESS OR
IMPLIED, BY OPERATION OF LAW OR OTHERWISE, AS TO THE QUALITY, SERVICEABILITY,
MERCHANTABILITY OR CONDITION OF THE VESSEL, OR ITS FITNESS FOR ANY PARTICULAR
USE OR PURPOSE.

INSTRUCTIONS

 

1. INDICATE CURRENT DOCUMENTED NAME. (IF VESSEL HAS NEVER BEEN DOCUMENTED SELLER
MUST COMPLETE AND SIGN DATA SECTION ABOVE.)

2. INDICATE OFFICIAL NUMBER AWARDED TO VESSEL OR HULL IDENTIFICATION NUMBER
ASSIGNED BY MANUFACTURER. (IF THE VESSEL HAS NO HULL IDENTIFICATION NUMBER AND
HAS NEVER BEEN DOCUMENTED, SELLER MUST COMPLETE AND SIGN THE VESSEL DATA SECTION
ABOVE.)

3. INSERT NAMES AND ADDRESSES OF ALL PERSONS SELLING VESSEL, ALONG WITH TOTAL
INTEREST OWNED BY THOSE PERSON.S IF MORE ROOM IS NEEDED, AN ATTACHMENT MAY BE
MADE SHOWING THE ADDRESSES OF THE SELLERS.

3A. SELF-EXPLANATORY.

4. INSERT NAMES AND ADDRESSES OF ALL BUYERS, ALONG WITH THE INTEREST TRANSFERRED
TO EACH. IF THERE IS MORE THAN ONE BUYER AND NO DIVISION OF INTEREST IS SHOWN,
THIS BILL OF SALE WILL RESULT IN EACH BUYER HOLDING AN EQUAL INTEREST. (IF MORE
ROOM IS NEEDED, AN ATTACHMENT MAY BE MADE SHOWING THE ADDRESSES OF THE BUYERS.)

4A. SELF-EXPLANATORY.

4B. CHECK ONE OF THE BLOCKS TO CREATE A FORM OF OWNERSHIP OTHER THAN A TENANCY
IN COMMON. IF “OTHER” IS CHECKED, THE FORM OF OWNERSHIP MUST BE DESCRIBED.

5. OPTIONAL IF THE AMOUNT PAID FOR THE VESSEL IS INSERTED, IT WILL BE NOTED ON
THE VESSEL’S GENERAL INDEX.

6. SELF-EXPLANATORY. USE “REMARKS” SECTION ABOVE IF VESSEL IS NOT SOLD FREE AND
CLEAR, OR TO LIST VESSEL APPURTENANCES WHICH ARE NOT SOLD WITH THE VESSEL.

7. SELF-EXPLANATORY.

8. SHOW THE DATE ON WHICH THE INSTRUMENT IS SIGNED.

9. IN ADDITION TO THE PRINTED OR TYPED NAME OF THE SIGNER, SHOW WHETHER THAT
PERSON WAS ACTING AS AN OWNER, AS AN AGENT FOR AN OWNER, AS TRUSTEE, AS THE
PERSONAL REPRESENTATIVE OR EXECUTOR OF AN ESTATE, OR OTHER CAPACITY WHICH
ENTITLED THAT PERSON TO SIGN THE BILL OF SALE.

10. ANY ACKNOWLEDGMENT IN SUBSTANTIAL COMPLIANCE WITH THE LAW OF THE STATE WHERE
TAKEN MAY BE ATTACHED TO THIS INSTRUMENT IN LIEU OF THE PREPRINTED
ACKNOWLEDGMENT.

 

28



--------------------------------------------------------------------------------

PRIVACY ACT STATEMENT

 

IN ACCORDANCE WITH 5 USC 552(A), THE FOLLOWING INFORMATION IS PROVIDED TO YOU
WHEN SUPPLYING PERSONAL INFORMATION TO THE U.S. COAST GUARD.

 

1. AUTHORITY. SOLICITATION OF THIS INFORMATION IS AUTHORIZED BY 46 USC, CHAPTER
313 AND 46 CFR, PART 67.

 

2. THE PRINCIPAL PURPOSES FOR WHICH THIS INSTRUMENT IS TO BE USED ARE:

 

(A) TO PROVIDE A RECORD, AVAILABLE FOR PUBLIC INSPECTION AND COPYING, OF THE
SALE OR OTHER CHANGE IN OWNERSHIP OF A VESSEL WHICH IS DOCUMENTED, WILL BE
DOCUMENTED, OR HAS BEEN DOCUMENTED PURSUANT TO 46 USC, CHAPTER 121.

 

(B) PLACEMENT OF THIS INSTRUMENT IN A BOOK FOR EXAMINATION BY GOVERNMENTAL
AUTHORITIES AND MEMBERS OF THE GENERAL PUBLIC.

 

3. THE ROUTINE USE WHICH MAY BE MADE OF THIS INFORMATION INCLUDES DEVELOPMENT OF
STATISTICAL DATA CONCERNING DOCUMENTED VESSELS.

 

4. DISCLOSURE OF THE INFORMATION REQUESTED ON THIS FORM IS VOLUNTARY. HOWEVER,
FAILURE TO PROVIDE THE INFORMATION COULD PRECLUDE FILING OF A BILL OF SALE AND
DOCUMENTATION OF THE VESSEL NAMED HEREIN PURSUANT TO 46 USC, CHAPTER 121.
MOREOVER, BILLS OF SALE WHICH ARE NOT FILED ARE NOT DEEMED TO BE VALID AGAINST
ANY PERSON EXCEPT THE GRANTOR OR A PERSON HAVING ACTUAL KNOWLEDGE OF THE SALE.
(46 USC 31321(A)).

THE COAST GUARD ESTIMATES THAT THE AVERAGE BURDEN FOR THIS FORM IS 20 MINUTES.
YOU MAY SUBMIT ANY COMMENTS CONCERNING THE ACCURACY OF THIS BURDEN ESTIMATE OR
MAKE SUGGESTIONS FOR REDUCING THE BURDEN TO: COMMANDANT (G-MVI), U.S. COAST
GUARD, WASHINGTON, DC 20593-0001 OR OFFICE OF MANAGEMENT AND BUDGET, OFFICE OF
INFORMATION AND REGULATORY AFFAIRS, ATTENTION: DESK OFFICER FOR DOT/USCG, OLD
EXECUTIVE OFFICE BUILDING, WASHINGTON, DC 20503.

 

29